DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment 8/30/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 7 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim includes “closed to the another one of the two opposite ends of the suspended region”.  It appears “close” was intended, which would refer to the proximity of the proof mass to the other one of the two opposite ends of the suspended region disconnected to the substrate.  Claims 3 - 6 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al. (US 2017/0366107).
	Regarding claim 1, Chatterjee et al. teaches (Figure 15) a micro-electromechanical system device comprising: 
a substrate 11, comprising a first surface and a second surface opposite to the first surface; 
a cavity 90/73/77/41/65 disposed in the substrate 11 (at least partially), extending between the first surface and the second surface; 
an interconnection structure 17/23 disposed on the first surface of the substrate 11, over the cavity, wherein the interconnection structure comprises a suspended region 92, one of the two opposite ends of the suspended region 92 directly connects to the substrate 11 and another one of the two opposite ends of the suspended region disconnect to the substrate (through 41/73, see Figure 12); and a proof mass 94 disposed in the cavity and connected to the suspended region 92 of the interconnection structure, closed to the another one of the two opposite ends of the suspended region 92 (close to the disconnected side of the suspended region), the proof mass 94 having a thickness which is smaller than a thickness of the substrate 11 (see Paragraph 0025).
Regarding claim 3, Chatterjee et al. teaches that the substrate 11 comprises a silicon-on-insulator substrate (see Paragraph 0025), the silicon-on-insulator substrate comprises a first semiconductor layer 11, an insulating layer 13 and a second semiconductor layer 12 from bottom to top, and a material of the proof mass is the same as a material of the second semiconductor layer 12 (please note orientation has not been defined).
	Regarding claim 4, Chatterjee et al. teaches that the thickness of the proof mass 94 is the same as a thickness of the second semiconductor layer 12.
Regarding claim 5, Chatterjee et al. teaches a depth of the cavity 90/73/77/41/65 is greater than the thickness of the proof mass 94.
Regarding claim 6, Chatterjee et al. teaches that the interconnection structure comprises a suspended structure 92 disposed corresponding to the cavity 90/73/77/41/65 and the proof mass 94.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813